            Case 4:21-cv-00065-BRW Document 6 Filed 02/12/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

CHRISTOPHER RICHARD JORSCH
#554023                                                                                 PLAINTIFF

VS.                                   4:21-CV-00065-BRW-JJV

FAULKNER COUNTY DETENTION CENTER; and
PAIGE, Unit 1, Sergeant                                                             DEFENDANTS


                                             ORDER

         I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Joe J. Volpe and Plaintiff’s Objections. After carefully considering the objections and

making a de novo review of the record, I approve and adopt the Recommended Disposition in all

respects.

         Accordingly, Plaintiff’s Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE

for failing to state a claim upon which relief may be granted.   Dismissal is a “strike,” and I certify

that an in forma pauperis appeal from this Order would not be taken in good faith.1

         IT IS SO ORDERED, this 12th day of February, 2021.


                                                      Billy Roy Wilson____________________
                                                      UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3) and (g).
                                                 1
